Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Sworen on May 9, 2022.
Claims
The claim set filed April 26, 2022 has been amended as follows: 

Please cancel claims 5 and 10-17.

1) (Currently Amended) A reconfigurable brim of a hat, comprising: 
a body having a hinged core adapted to selectively deform in a plurality of variable positions; 
wherein the hinged core retains each position until selectively reconfigured and allows for repeated reconfiguration without weakening the ability of the hinged core to retain each position; 
wherein the hinged core comprises a matrix embedded into an elastic layer, such that the matrix is entirely covered by the elastic layer and the elastic layer fills a plurality of openings of the matrix; 
wherein the matrix is adapted to twist and bend in any direction; 
wherein the elastic layer covers all of an outermost edge of an entire perimeter of the matrix, wherein the outermost edge is disposed between an upper side of the elastic layer and a lower side of the elastic layer; 
the body further comprising a first outer layer and a second outer layer sandwiching the hinged core therebetween; and
further comprising the hat on which the body extends therefrom.  

2) (Original) The reconfigurable brim of claim 1, wherein the body is disposed on a plane extending outward from the hat, the plane being flat or curved, wherein the body is configured to be repositioned along any point of a lateral axis and longitudinal axis of the plane thereof. 
 
3) (Previously Presented) The reconfigurable brim of claim 1, the body further comprising an exterior edge and an interior edge extending along a first lateral side, a  second lateral side, and a  middle section, wherein the interior edge is configured to secure to a hat band.  

6) (Currently Amended) The reconfigurable brim of claim [[5]] 1, wherein the hinged core comprises a same shaped perimeter outline as a perimeter outline of the first outer layer and second outer layer.  

7) (Original) The reconfigurable brim of claim 1, wherein the hinged core comprises a same perimeter outline as a perimeter outline of the body.  

8) (Original) The reconfigurable brim of claim 6, wherein the hinged core comprises a smaller length and width than the first outer layer and the second outer layer. 
 
9) (Currently Amended) The reconfigurable brim of claim 3, .


Specification
The claim set filed April 26, 2022 has been amended as follows:

[0036]   In the illustrated embodiment, the hinged core 300 comprises a slightly smaller length and width than the first and second outer layers 330, 340, wherein a notch [[350]] is positioned along the interior edge 210 of the middle section 120 of each of the outer layers and configured to abut the hinged core 300. The depth of the notch  is equivalent to the distance or gap 360 between the perimeter of the hinged core 300 and the perimeter of the outer layers 330, 340.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, disclose a hat with a reconfigurable brim having a body with an deformable hinged core that can maintain a variety of positions, the hinged core sandwiched between outer layers, the hinged core having a matrix embedded in an elastic layer such that the elastic layer entirely covers and fills a plurality of openings in the matrix and the outermost edges of the entire perimeter of the matrix. The closest prior art is Hadden (US 2003/0041367). Hadden does not teach where the elastic layer covers the outermost edges of the entire perimeter of the matrix as the hinged core of Hadden has been formed by cutting (see para. 0042) thereby exposing at least some edges of the matrix, and no analogous prior art can be found where the elastic layer covers the outermost edge of the matrix.  Therefore, modifying Hadden to have the claimed structure would be hindsight reconstruction based on Applicant’s own disclosure, therefore the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732